Duffel, J.,
concurring. Believing that the only grave and pertinent questions presented for the adjudication of this court are, 1st, whether the State of Louisiana has the constitutional right to regulate elections within its geographical limits; to name its own officers, within and without the boundaries of the city of New Orleans, to conduct such elections, and to preserve order at, and near the polls; and 2dly, whether the city of New Orleans can rightfully be made to pay, out of her treasury, one-half of the expenses incurred to hold such elections within her limits, when out of the city, expenses incurred for a like object are paid in full by the respective parishes; and holding the affirmative of both propositions, I simply concur in the opinion of Mr. Justice Land, without deeming it necessary to approve or condemn the other provisions of the various sections of the Act of the 19th of March, 1857, which, according to my understanding, are not put at issue by the pleadings.